Citation Nr: 18100102
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-28 847
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to a compensable disability rating for right foot degenerative joint disease (DJD) with heel spur, status post residuals of fracture of the fifth metatarsal is granted.  
FINDING OF FACT
The Veterans right foot DJD with heel spur manifested with pain on weightbearing and standing.
CONCLUSION OF LAW
The criteria for a 10 percent disability rating for right foot DJD with heel spur, status post residuals of fracture of the fifth metatarsal, have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.59, 4.71a Diagnostic Codes 5003, 5284 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had active duty service from July 1974 to September 2001 in the United States Army.
This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, granting the claim of entitlement to service connection for residuals of fracture of 5th metatarsal of the right foot (claimed as left foot) and assigning a noncompensable (0 percent) evaluation, effective as of September 12, 2006.    
The Board remanded the issue for further development in March 2015 and May 2017.  The case has been returned to the Board for appellate review. 
 
Entitlement to a compensable disability rating for right foot DJD with heel spur, status post residuals of fracture of the fifth metatarsal.
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
The Veterans right foot DJD with heel spur is currently rated at 0 percent under Diagnostic Code 5284 for other foot injuries.  Under that regulation, moderate disability warrants a 10 percent rating, moderately severe disability warrants a 30 percent rating and severe disability warrants a 30 percent rating.  38 C.F.R. § 4.71a.   
March 2009 diagnostic imaging showed degenerative changes of the right foot with no acute skeletal abnormality.  A March 2009 VA examination showed a diagnosis of fractured fifth metatarsal of the right foot. The Veteran reported pain in the side of the right foot that occurred one time per day and lasted for three hours. The pain was localized. The pain was elicited by physical activity and relieved by rest. At the time of pain he could function without medication. The Veteran reported pain while standing or walking. The Veteran was not receiving any treatment for his condition. The Veteran reported that extended walking or standing on his feet for long periods of time aggravated his foot condition. Examination of the right foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation. The examiner noted active motion in the metatarsophalangeal joint of the right great toe. Palpation of the plantar surface of the right foot revealed no tenderness. Alignment of the Achilles tendon was normal. Pes planus and pes cavus were not present. The examination found no hammer toes. Morton's metatarsalgia was not present. Hallux valgus and hallux rigidus were not present. The Veteran had no limitation with standing and walking. He required no support with his shoes. Right foot X-ray findings were abnormal showing joint space narrowing of the first metatarsal phalangeal joint with small osteophyte and small dorsal heel spur. The examiner diagnosed fractured fifth metatarsal of the right foot with healing, DJD of the right foot with heel spur. The examiner noted that this was a result of progression of the previous diagnosis. The Veteran's fracture healed but the altered gait and weight distribution during flare-ups caused inflammation of the foot leading to degenerative changes. The Veteran had intermittent aching and sharp daily pain that was aggravated by activity. He noted that it resolved with rest alone and he did not need medication for the condition. The exam was normal and unremarkable since he was not having a flare-up on the day of the exam. The X-ray showed a heel spur and degenerative changes. The effect of the condition on the Veteran's usual occupation was not limited at the time of the examination. The effect of the condition on the Veterans daily activity was to limit prolonged walking during painful flare-ups.
The Veteran was afforded a VA examination in November 2011.  While in service the Veteran sustained a fracture at the base of the fifth MT (metatarsal) right foot. The fracture healed but he developed a spur both superiorly and laterally. The spur was aggravated by most shoes. He had no surgery, no inserts, or orthotics. He had no custom shoes and no flairs. The examiner noted a palpable bony overgrowth at old fracture site both dorsally and laterally, described as mild and minimally tender to palpation. Imaging studies appeared to show fusion between the base of the fifth metatarsal and cuneiform bone of the right foot. The Veteran's foot condition did not affect his ability to work. He was working full time without limitations due to his foot.
A November 2015 VA examination showed a diagnosis of healed fracture of the right fifth metatarsal with degenerative arthritis. The examiner noted that the Veteran had been seen at the Houston VA since 2008 without foot complaints. The Veteran developed a spur both superiorly and laterally. The spur was aggravated by most shoes. He wore no inserts or orthotics, no custom shoes, and no flairs. The Veteran did not report pain in the foot or flare-ups. The Veteran did not report any functional loss or functional impairment of the foot. The examiner noted no pain on physical examination. The examiner noted no functional loss for right lower extremity attributable to claimed condition. Imaging studies of the foot indicated degenerative or traumatic arthritis.
The Veteran was afforded another VA examination in May 2017.  The examiner diagnosed right foot DJD with heel spur, status post residuals of fracture of the fifth metatarsal. The examiner noted pain with wearing tight shoes or boots. He had heel spurs and degenerative changes of the right foot noted on previous X-ray. He took meloxicam for the disability. The Veteran reported pain on the outside of his foot and under his heel. He noted no flare-ups. He reported functional impairment in that he cannot stand up for long periods of time. The examiner described the severity as mild. He noted that the foot condition chronically compromised the Veteran's weight bearing. Specifically, the examiner noted pain on weightbearing and interference with standing. The Veteran did not require arch supports, custom orthotic inserts, or shoe modifications. The examiner noted a palpable bony growth on the lateral aspect of the fifth metatarsal bone. The condition reduced the ability to do prolonged standing as well as prolonged walking.
To receive a higher disability rating under Diagnostic Code 5284, the evidence must show that the Veterans foot disability manifested to a moderate level.  The Board notes that the Veterans foot disability was generally described as mild and did not manifest to a moderate level.
The Board must consider what other Diagnostic Codes may apply.  The Veterans right foot disability now manifests with degenerative joint disease.  Degenerative arthritis is addressed under Diagnostic Code 5003.  Under that regulation, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 
It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59.  As such, the Board finds that a disability rating of at least 10 percent is warranted for the Veterans right foot disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent evaluation is warranted for the Veterans right foot DJD with heel spur.  See 38 U.S.C. § 5107(b).  To that extent, the claim is therefore granted.
To receive a disability rating in excess of 10 percent, the evidence must show a moderately severe right foot disability.  The Board again notes that the Veterans right foot disability has been described as mild.  At no point do the symptoms manifest to a level that more nearly approximates a moderately severe disability.  Therefore, the Board finds that the preponderance of the evidence is against a claim of entitlement to a right foot disability in excess of 10 percent. 







In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine and has applied it in granting a 10 percent disability rating. However, as the preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent, that doctrine is not applicable to that extent. See 38 U.S.C. § 5107(b) (West 2014).
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

